           Case 1:19-cv-03884-JPC Document 44 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JARROD MYLAN,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-3884 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
CAPTAIN JULISSA SANTOS et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a letter from Defendants, dated March 2, 2021, requesting that the

Court dismiss the Amended Complaint in this case for failure to prosecute and failure to comply

with the Court’s January 22, 2021 Order, which required Plaintiff to respond to Defendants’ first

set of interrogatories and requests for production by February 12, 2021. Dkt. 42; see Dkt. 41. The

Court is also in receipt of a letter-motion from Defendants, dated March 19, 2021, requesting to

stay discovery pending the Court’s resolution of their motion to dismiss. Dkt. 43.

        It is hereby ORDERED that Plaintiff shall respond to Defendants’ motion to dismiss by

April 16, 2021, explaining why the Court should not dismiss this case for failure to prosecute and

for failure to abide by the Court’s January 22, 2021 Order compelling Plaintiff to respond to

Defendants’ discovery requests. Defendants’ reply, if any, shall be due by April 30, 2021. If

Plaintiff fails to submit anything in response to Defendants’ motion, the Court may dismiss

Plaintiff's case without further notice. It is further ORDERED that discovery is stayed pending the

Court’s resolution of the motion to dismiss.

        The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff and
         Case 1:19-cv-03884-JPC Document 44 Filed 03/19/21 Page 2 of 2




to terminate the motion pending at docket 43.

       SO ORDERED.

Dated: March 19, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                          United States District Judge




                                                2
